MacIntyre, J.
The testimony of the witnesses for the State was in part: “We went to the house at No. 1961 Woodland Avenue, and asked for Mr. Morris. Mrs. Morris [the defendant] answered the door and stated he was not there and that he had not been there" for some time. The other officers and myself then searched the house and premises and found several cans of whisky in the kitchen and the balance in the garage; in all, about 28 gallons of whisky in keg and can containers,” and Mrs. Morris told the witness that she and her husband were not living together at the time and place where the liquor was found; that the whisky belonged to her and that her husband did not have anything to do with it. The defendant’s statement was as follows: “These officers came to the house that night and asked where Mr. Morris was. I told them he was not at home, and they searched the house and found the whisky. I have a small child to support and am taking care of him through my own efforts. The whisky was not mine.” The jury were authorized to find that the defendant confessed that the whisky was hers; that the corpus delicti had been proved; *17and that even if the husband and wife did reside together, the legal presumption that the whisky belonged to the husband as the head of the family (as a part of the household effects) was rebutted.
The exception to the charge of the court is not meritorious.

Judgment affirmed.

Broyles, G. J., and Guerry, J., concur.